DETAILED ACTION
This is a response to applicant’s submissions filed on 2/22/2022.  Claims 1-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Certain claim limitation interpretations are noted.
In the claims, the phrase “configured to couple to” (e.g., claim 1, line 2) and “coupleable to” (e.g., claim 1, line 3) include a selective coupling between two elements, and the broadest reasonable interpretation of the term “couple” as including intervening elements between the elements which are coupled together, such that torque is transferred between the coupled elements. That is, this phrase is interpreted to include element A selectively operatively coupled to element B for torque transmission, either directly or through intervening elements.
In the claims, the phrase “coupled to” (e.g., claim 2, line 3) includes the broadest reasonable interpretation of including intervening elements between the elements which are coupled together, such that torque is transferred between the coupled elements. That is, this phrase is interpreted to include element A operatively coupled to element B for torque transmission, either directly or through intervening elements.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a first helical gear and a second helical gear that are coupleable to the input shaft by a first gear coupler, in combination with the other elements required by the claim.
Regarding claims 9 and 15, the prior art does not disclose or render obvious the sun gear is selectively coupled to the ring gear, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619